



Exhibit 10.19(c)
EXECUTION VERSION


This Third Amended and Restated Executive Employment Agreement (the “Agreement”)
is entered into on February 25, 2019, to be effective as of April 1, 2019 (the
“Effective Date”), by and between Mylan Inc. (the “Company” or “Mylan”) and
Heather Bresch (“Executive”).
RECITALS:
WHEREAS, the Company and Executive are parties to a certain Executive Employment
Agreement dated as of February 25, 2014, effective as of January 1, 2014, and an
extension letter thereto governing the terms of Executive’s employment with the
Company (the “Prior Agreement”); and
WHEREAS, the Company wishes to retain Executive as Chief Executive Officer of
Mylan N.V. beyond the term of the Prior Agreement, and accordingly the parties
wish to amend and restate the Prior Agreement effective as of the Effective
Date.
NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:
1.Employment of Executive; Position and Duties. Executive shall continue to be
employed by the Company as Chief Executive Officer of Mylan N.V., on the terms
and conditions provided herein. In the role of Chief Executive Officer,
Executive shall have the duties, roles and responsibilities traditionally
assigned to the chief executive officer of a public company (except to the
extent any such duties have been assigned to the Chairman of Mylan N.V.) and
shall report to the Board of Directors of Mylan N.V. (the “Board of Directors”).
Executive’s principal office shall be in the Pittsburgh metropolitan area;
provided Executive shall travel in connection with her employment, commensurate
with the activities of her position. Executive agrees to devote her full
business time and attention to her duties.
2.    Effective Date: Term of Employment. This Agreement shall commence and be
effective (and, except as provided herein, the Prior Agreement shall cease to be
effective) as of the Effective Date, and shall terminate at the close of
business on the fifth anniversary of the Effective Date, unless earlier
terminated in accordance with the terms of this Agreement. Thereafter, this
Agreement shall automatically renew for one (1) year periods (each period
referred to as a “Renewal Term”) unless this Agreement is terminated in
accordance with the terms of this Agreement. The period during which this
Agreement is effective being referred to as the “Term of Employment”.









--------------------------------------------------------------------------------

2




3.    Executive’s Compensation. Executive’s compensation shall include the
following:
(a)    Annual Base Salary. Executive’s annual base salary shall be equal to
$1,500,000, which shall be retroactive to January 1, 2019, payable in accordance
with the Company’s normal payroll practices for its executive officers. The
annual base salary may be increased from time to time at the discretion of the
Compensation Committee of the Board of Directors or any other committee
authorized by the Board of Directors. The annual base salary may not be
decreased except where other executive officers of the Company are required to
accept a similar reduction. The annual base salary as in effect from time to
time shall be referred to as the “Annual Base Salary”.
(b)    Annual Bonus. Executive shall be eligible to participate in the annual
executive incentive or bonus plan as in effect from time to time, with the
opportunity to receive an annual award in respect of each fiscal year of Mylan
N.V. ending during the Term of Employment in accordance with the terms and
conditions of such plan, with a target bonus opportunity equal to 150% of Annual
Base Salary. Such bonus shall be paid no later than March 15th of the year
following the year in which the annual award is no longer subject to a
substantial risk of forfeiture.
(c)    Fringe Benefits and Expense Reimbursement. Executive shall receive
benefits and perquisites of employment similar to those as have been customarily
provided to Mylan N.V.’s most senior executive officers, including but not
limited to, health insurance coverage, short-term disability benefits and
twenty-five (25) vacation days, in each case in accordance with the plan
documents or policies that govern such benefits. The Company shall reimburse
Executive for all ordinary and necessary business expenses in accordance with
established Company policy and procedures.
4.    Confidentiality. Executive recognizes and acknowledges that the business
interests of the Company and its subsidiaries, parents and affiliates
(collectively, the “Mylan Companies”) require a confidential relationship
between the Company and Executive and the fullest protection and confidential
treatment of the financial data, customer information, supplier information,
market information, marketing and/or promotional techniques and methods, pricing
information, purchase information, sales policies, employee lists, policy and
procedure information, records, advertising information, computer records, trade
secrets, know how, plans and programs, sources of supply and other knowledge of
the business of the Mylan Companies (all of which are hereinafter jointly termed
“Confidential Information”) which have or may in whole or in part be conceived,
learned or obtained by Executive in the course of Executive’s employment with
the Company. Accordingly, Executive agrees to keep secret and treat as
confidential all Confidential Information whether or not copyrightable or
patentable, and agrees not to use or aid others in learning of or using any
Confidential Information







--------------------------------------------------------------------------------

3




except in the ordinary course of business and in furtherance of the Company’s
interests. During the term of this Agreement and at all times thereafter, except
insofar as is necessary disclosure consistent with the Company’s business
interests:
(a)    Executive will not, directly or indirectly, disclose any Confidential
Information to anyone outside the Mylan Companies;
(b)    Executive will not make copies of or otherwise disclose the contents of
documents containing or constituting Confidential Information;
(c)    As to documents which are delivered to Executive or which are made
available to her as a necessary part of the working relationships and duties of
Executive within the business of the Company, Executive will treat such
documents confidentially and will treat such documents as proprietary and
confidential, not to be reproduced, disclosed or used without appropriate
authority of the Company;
(d)    Executive will not advise others that the information and/or know how
included in Confidential Information is known to or used by the Company; and
(e)    Executive will not in any manner disclose or use Confidential Information
for Executive’s own account and will not aid, assist or abet others in the use
of Confidential Information for their account or benefit, or for the account or
benefit of any person or entity other than the Company.
The obligations set forth in this paragraph are in addition to any other
agreements Executive may have with the Company and any and all rights the
Company may have under state or federal statutes or common law.
Nothing in or about this Agreement prohibits Executive from: (i) filing and, as
provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with the Securities and Exchange
Commission (the “SEC”); (ii) providing Confidential Information (as defined
herein) to the SEC, or providing the SEC with information that would otherwise
violate Section 4, to the extent permitted by Section 21F of the Securities
Exchange Act of 1934; (iii) cooperating, participating or assisting in an SEC
investigation or proceeding without notifying the Company; or (iv) receiving a
monetary award as set forth in Section 21F of the Securities Exchange Act of
1934.
Furthermore, Executive is advised that Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
any Confidential Information (as defined herein) that constitutes a trade secret
to which the Defend Trade Secrets Act (18 U.S.C. Section 1833(b)) applies that
is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a







--------------------------------------------------------------------------------

4




suspected violation of law or (ii) in a complaint or other document filed in a
lawsuit or proceeding, if such filings are made under seal.
5.    Non-Competition and Non-Solicitation. Executive agrees that during the
Term of Employment and for a period ending one (1) year after termination of
Executive’s employment with the Company for any reason:
(a)    Executive shall not, directly or indirectly, whether for herself or for
any other person, company, corporation or other entity be or become associated
in any way (including but not limited to the association set forth in (i)-(vii)
of this subsection) with any business or organization which is directly or
indirectly engaged in the research, development, manufacture, production,
marketing, promotion or sale of any product the same as or similar to those of
the Mylan Companies, or which competes or intends to compete in any line of
business with the Mylan Companies. Notwithstanding the foregoing, Executive may
during the period in which this paragraph is in effect own stock or other
interests in corporations or other entities that engage in businesses the same
or substantially similar to those engaged in by the Mylan Companies; provided
that Executive does not, directly or indirectly (including without limitation as
the result of ownership or control of another corporation or other entity),
individually or as part of a group (as that term is defined in Section 13(d) of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) (i) control or have the ability to control the
corporation or other entity; (ii) provide to the corporation or entity, whether
as an executive, consultant or otherwise, advice or consultation; (iii) provide
to the corporation or entity any confidential or proprietary information
regarding the Mylan Companies or its businesses or regarding the conduct of
businesses similar to those of the Mylan Companies; (iv) hold or have the right
by contract or arrangement or understanding with other parties to hold a
position on the board of directors or other governing body of the corporation or
entity or have the right by contract or arrangement or understanding with other
parties to elect one or more persons to any such position; (v) hold a position
as an officer of the corporation or entity; (vi) have the purpose to change or
influence the control of the corporation or entity (other than solely by the
voting of her shares or ownership interest); or (vii) have a business or other
relationship, by contract or otherwise, with the corporation or entity other
than as a passive investor in it; provided, however, that Executive may vote her
shares or ownership interest in such manner as she chooses provided that such
action does not otherwise violate the prohibitions set forth in this sentence.
(b)    Executive will not, either directly or indirectly, either for herself or
for any other person, partnership, firm, company, corporation or other entity,
contact, solicit, divert or take away any of the customers or suppliers of the
Mylan Companies.







--------------------------------------------------------------------------------

5




(c)    Executive will not solicit, entice or otherwise induce any employee of
the Mylan Companies to leave the employ of the Mylan Companies for any reason
whatsoever; nor will Executive directly or indirectly aid, assist or abet any
other person or entity in soliciting or hiring any employee of the Mylan
Companies, nor will Executive otherwise interfere with any contractual or other
business relationships between the Mylan Companies and its employees.
6.    Severability. Should a court of competent jurisdiction determine that any
section or sub-section of this Agreement is unenforceable because one or all of
them are vague or overly broad, the parties agree that this Agreement may and
shall be enforced to the maximum extent permitted by law. It is the intent of
the parties that each section and sub-section of this Agreement be a separate
and distinct promise and that unenforceability of any one subsection shall have
no effect on the enforceability of another.
7.    Injunctive Relief. The parties agree that in the event of Executive’s
violation of Sections 4 and/or 5 of this Agreement or any subsection thereunder,
that the damage to the Company will be irreparable and that money damages will
be difficult or impossible to ascertain. Accordingly, in addition to whatever
other remedies the Company may have at law or in equity, Executive recognizes
and agrees that the Company shall be entitled to a temporary restraining order
and a temporary and permanent injunction enjoining and prohibiting any acts not
permissible pursuant to this Agreement. Executive agrees that should either
party seek to enforce or determine its rights because of an act of Executive
which the Company believes to be in contravention of Sections 4 and/or 5 of this
Agreement or any subsection thereunder, the duration of the restrictions imposed
thereby shall be extended for a time period equal to the period necessary to
obtain judicial enforcement of the Company’s rights.
8.    Termination of Employment.
(a)    Resignation. Executive may resign from employment at any time upon 90
days written notice to the Board of Directors. During the 90-day notice period
Executive will continue to perform duties and abide by all other terms and
conditions of this Agreement. Additionally, Executive will use her best efforts
to effect a smooth and effective transition to whoever will replace Executive.
The Company reserves the right to accelerate the effective date of Executive’s
resignation; provided that Executive shall receive Executive’s salary and
benefits through the 90-day period. If Executive resigns during the Term of
Employment without “Good Reason” (as defined below), the Company shall have no
liability to Executive under this Agreement other than that the Company shall
pay Executive’s wages and benefits through the effective date of Executive’s
resignation. Executive, however, will continue to be bound by all provisions of
this Agreement that survive termination of employment. For purposes of this
Agreement “Good Reason” shall mean: (i) a reduction of Executive’s Annual Base
Salary as in effect from time to time, unless other executive officers of the
Company are required to accept a similar reduction; (ii) the assignment of
duties







--------------------------------------------------------------------------------

6




to Executive which are inconsistent with those of a chief executive officer
(including status, offices, titles and reporting requirements); provided that
Executive shall not have Good Reason to terminate her employment by reason of
certain duties being assigned by the Board of Directors by resolution to the
Chairman of Mylan N.V. as of the date hereof rather than Executive; (iii)
removal from the position of Chief Executive Officer of Mylan N.V.; or (iv) the
Company’s requiring Executive to be based at any office or location other than
in the Pittsburgh metropolitan area.
(b)    Termination for Cause. If the Company determines to terminate Executive’s
employment during the Term of Employment for Cause, as defined herein, the
Company shall have no liability to Executive other than to pay Executive’s wages
and benefits through the effective date of Executive’s termination. Executive,
however, will continue to be bound by all provisions of this Agreement that
survive termination of employment. For purposes of this Agreement, “Cause” shall
mean: (i) Executive’s willful and continued gross neglect of duties; (ii) the
willful engaging by Executive in illegal conduct that is materially and
demonstrably injurious to the Company; or (iii) the willful engaging by
Executive in gross misconduct that is materially and demonstrably injurious to
the Company, which, in the case of clauses (i) and (iii), has not been cured
within 30 days after a written demand for substantial performance is delivered
to Executive by the Board of Directors that specifically identifies the manner
in which the Board of Directors believes that Executive has grossly neglected
her duties or has engaged in gross misconduct. No act, or failure to act, on the
part of Executive shall be considered “willful” unless it is done, or omitted to
be done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board of Directors or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. The cessation of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board of Directors (excluding Executive, if Executive is a member of the Board
of Directors) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel for Executive, to be heard before the Board
of Directors), finding that, in the good faith opinion of the Board of
Directors, Cause exists and specifying the particulars thereof in detail.
(c)    Termination Without Cause or Resignation for Good Reason. If the Company
discharges Executive without Cause or if Executive resigns from employment for
Good Reason, then, in consideration, inter alia, for the restrictions contained
in Sections 4 and 5, the Company will pay Executive a







--------------------------------------------------------------------------------

7




lump sum amount equal to two (2) times Annual Base Salary as in effect
immediately prior to termination of employment (without regard to any reduction
thereto constituting “Good Reason”). Subject to Section 8(h), such payment will
be made within 30 days following Executive’s termination of employment. In
addition, if the Company discharges Executive without Cause or if Executive
resigns from employment for Good Reason, the Company will (i) provide to
Executive a prorated annual bonus for the fiscal year in which Executive’s
termination occurs (the “Pro Rata Bonus”), such Pro Rata Bonus to be determined
by reference to the bonus that Executive would have earned based on actual
performance for the relevant fiscal year had Executive’s employment not
terminated, with the resulting amount pro-rated to reflect the number of days
elapsed in the fiscal year, through and including the date on which Executive’s
termination of employment occurs and (ii) for two (2) years following
Executive’s termination of employment, continue to provide to Executive and/or
Executive’s dependents the health insurance benefits that were provided to them
immediately prior to Executive’s termination of employment (taking into account
any required employee contributions, co-payments and similar costs imposed on
Executive) (the “Continuation Benefits”); provided, however, that the Company’s
obligation to provide the Continuation Benefits shall end at such time as
Executive obtains health insurance benefits through another employer or
otherwise in connection with rendering services for a third party. The parties
agree to cooperate such that the Continuation Benefits are, to the extent
practicable, provided in a manner so as to minimize adverse tax consequences to
the Company under Section 4980D of the Code. Executive will continue to be bound
by all provisions of this Agreement that survive termination of employment.
Annual Base Salary and Bonus increases made during the first quarter of a
calendar year shall not be taken into account for purposes of Section 8 until
April 1 of such calendar year.
(d)    Death or Incapacity. The employment of Executive shall automatically
terminate upon Executive’s death or upon the occurrence of a disability that
renders Executive incapable of performing the essential functions of her
position within the meaning of the Americans With Disabilities Act of 1990. For
all purposes of this Agreement, any such termination shall be treated in the
same manner as a termination without Cause, as described in Section 8(c) above,
and Executive, or Executive’s estate, as applicable, shall receive all
consideration, compensation and benefits that would be due and payable to
Executive for a termination without Cause; provided, however, that such
consideration, compensation and benefits shall be reduced by any death or
disability benefits (as applicable) that Executive or her estate or
beneficiaries (as applicable) are entitled to pursuant to plans or arrangements
of the Company.
(e)    Extension or Renewal. If the Company elects not to renew this Agreement,
it may provide notice of nonrenewal no later than 30 days prior to the end of
the then-current Term of Employment (including any Renewal Term), and
Executive’s employment shall terminate as of the end of such Term of







--------------------------------------------------------------------------------

8




Employment, and Executive will be entitled to solely the compensation and
benefits under Section 8(c) of this Agreement as if Executive’s employment had
been terminated without Cause for purposes of this Agreement. For the avoidance
of doubt, Executive will continue to be bound by all provisions of this
Agreement that survive termination of employment. Non-renewal by Executive shall
be governed by the terms of Section 8(a).
(f)    Return of Company Property. Upon the termination of Executive’s
employment for any reason, Executive shall immediately return to the Company all
records, memoranda, files, notes, papers, correspondence, reports, documents,
books, diskettes, hard drives, electronic files, and all copies or abstracts
thereof that Executive has concerning any or all of the Mylan Companies’
business. Executive shall also immediately return all keys, identification cards
or badges and other company property.
(g)    No Duty to Mitigate. There shall be no requirement on the part of
Executive to seek other employment or otherwise mitigate damages in order to be
entitled to the full amount of any payments and benefits to which Executive is
otherwise entitled under any contract and, except as set forth herein with
respect to the Continuation Benefits, the amount of such payments and benefits
shall not be reduced by any compensation or benefits received by Executive from
other employment.
(h)    Conditions to Payment and Acceleration; Section 409A of the Code. The
intent of the parties is that payments and benefits under this Agreement comply
with Section 409A of the Internal Revenue Code (the “Code”) to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to Executive under Section 8 of this Agreement until Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. For purposes of this Agreement, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in Section 8 that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following
Executive’s termination of







--------------------------------------------------------------------------------

9




employment (or death, if earlier). To the extent required to avoid an
accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not affect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of the Agreement, the payment of such reimbursements
shall be made by the Company no later than the end of the calendar year
following the calendar year in which Executive remits the related taxes. In
order to receive any payments or benefits under this Section 8, Executive shall
be required to execute in advance the Company’s then-current customary general
release and waiver of any and all claims of any kind, known and unknown, against
the Company, its current and former parents, subsidiaries, affiliates,
predecessors and successors, and their respective current and former officers,
directors, agents, employees, investors, attorneys, shareholders, fiduciaries,
benefit plans, plan administrators, insurers, trustees and all persons acting
with or on behalf of any of them (the “Releasees”), arising out of or relating
in any way to (i) Executive’s employment with any of the Mylan Companies; (ii)
any acts or omissions of any of the Releasees during the course of Executive’s
employment with any of the Mylan Companies; or (iii) the termination of
Executive’s employment with any of the Mylan Companies, including but not
limited to a release and waiver of any and all such claims of any kind arising
under all federal, state or local statutes, other laws, regulations or the
common law; provided, however, that the release and waiver of claims shall
exclude claims relating to vested pension benefits, deferred compensation
arrangements, workers’ compensation benefits, unemployment compensation
benefits, claims that arise after the release and waiver is signed by Executive
and claims that cannot be released or waived under applicable law.
9.    Indemnification. The Company shall maintain D&O liability coverage
pursuant to which Executive shall be a covered insured. Executive shall receive
indemnification in accordance with the Company’s Bylaws in effect as of the date
of this Agreement. Such indemnification shall be contractual in nature and shall
remain in effect notwithstanding any future change to the Company’s Bylaws.
To the extent not otherwise limited by the Company’s Bylaws in effect as of the
date of this Agreement, in the event that Executive is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, (including those brought by or in the right of the Company) whether
civil, criminal, administrative or investigative (“proceeding”), by reason of
the fact that she is or was an officer, employee or agent of or is or was
serving the Company or any subsidiary of the Company, or is or was serving at
the request of the Company or another corporation, or of a partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether the basis of such proceeding is alleged action in an
official capacity as a director, officer,







--------------------------------------------------------------------------------

10




employee or agent or in any other capacity while serving as a director, officer,
employee or agent, Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by law against all expenses,
liabilities and losses (including attorneys fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by Executive in connection therewith. Such right shall be a
contract right and shall include the right to be paid by the Company expenses
incurred in defending any such proceeding in advance of its final disposition;
provided, however, that the payment of such expenses incurred by Executive in
her capacity as a director or officer (and not in any other capacity in which
service was or is rendered by Executive while a director or officer, including,
without limitation, service to an employee benefit plan) in advance of the final
disposition of such proceeding will be made only upon delivery to the Company of
an undertaking, by or on behalf of Executive, to repay all amounts to the
Company so advanced if it should be determined ultimately that Executive is not
entitled to be indemnified under this section or otherwise.
Promptly after receipt by Executive of notice of the commencement of any action,
suit or proceeding for which Executive may be entitled to be indemnified,
Executive shall notify the Company in writing of the commencement thereof (but
the failure to notify the Company shall not relieve it from any liability which
it may have under this Section 9 unless and to the extent that it has been
prejudiced in a material respect by such failure or from the forfeiture of
substantial rights and defenses). If any such action, suit or proceeding is
brought against Executive and she notifies the Company of the commencement
thereof, the Company will be entitled to participate therein, and, to the extent
it may elect by written notice delivered to Executive promptly after receiving
the aforesaid notice from Executive, to assume the defense thereof with counsel
reasonably satisfactory to Executive, which may be the same counsel as counsel
to the Company. Notwithstanding the foregoing, Executive shall have the right to
employ her own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of Executive unless (i) the employment of such
counsel shall have been authorized in writing by the Company, (ii) the Company
shall not have employed counsel reasonably satisfactory to Executive to take
charge of the defense of such action within a reasonable time after notice of
commencement of the action or (iii) Executive shall have reasonably concluded,
after consultation with counsel to Executive, that a conflict of interest exists
which makes representation by counsel chosen by the Company not advisable (in
which case the Company shall not have the right to direct the defense of such
action on behalf of Executive), in any of which events such fees and expenses of
one additional counsel shall be borne by the Company. Anything in this Section 9
to the contrary notwithstanding, the Company shall not be liable for any
settlement of any claim or action effected without its written consent.
10.    Other Agreements. The rights and obligations contained in this Agreement
are in addition to and not in place of any rights or obligations contained in
any other agreements between Executive and the Company.







--------------------------------------------------------------------------------

11




11.    Notices. All notices hereunder to the parties hereto shall be in writing
sent by certified mail, return receipt requested, postage prepaid, and by fax,
addressed to the respective parties at the following addresses:
If to the Company:    Mylan Inc.
1000 Mylan Blvd.
Canonsburg, Pennsylvania 15317
Attn:    Chief Legal Officer
Fax:    724-514-1871
If to Executive:    at the most recent address on record at the Company.
Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.
12.    Withholding. All payments required to be made by the Company hereunder to
Executive or her dependents, beneficiaries or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.
13.    Modification and Waiver. This Agreement may not be changed or terminated
orally, nor shall any change, termination or attempted waiver of any of the
provisions contained in this Agreement be binding unless in writing and signed
by the party against whom the same is sought to be enforced, nor shall this
section itself by waived verbally. This Agreement may be amended only by a
written instrument duly executed by or on behalf of the parties hereto.
14.    Construction of Agreement. This Agreement and all of its provisions were
subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.
15.    Successors and Assigns. This Agreement and all of its provisions, rights
and obligations shall be binding upon and inure to the benefit of the parties
hereto and the Company’s successors and assigns. This Agreement may be assigned
by the Company to any person, firm or corporation which shall become the owner
of substantially all of the assets of the Company or which shall succeed to the
business of the Company; provided, however, that in the event of any such
assignment the Company shall obtain an instrument in writing from the assignee
in which such assignee assumes the obligations of the Company hereunder and
shall deliver an executed copy thereof to Executive. No right or interest to or
in any payments or benefits hereunder shall be assignable by Executive;
provided, however, that this provision shall not preclude her from designating
one or more beneficiaries to receive any amount that may be payable after her
death and shall not preclude the legal representative of her estate from
assigning any right hereunder to the person or persons entitled thereto under
her will or, in the case of







--------------------------------------------------------------------------------

12




intestacy, to the person or persons entitled thereto under the laws of intestacy
applicable to her estate. The term “beneficiaries” as used in this Agreement
shall mean a beneficiary or beneficiary or beneficiaries so designated to
receive any such amount, or if no beneficiary has been so designated, the legal
representative of Executive’s estate. No right, benefit or interest hereunder,
shall be subject to anticipation, alienation, sale, assignment, encumbrance,
charge, pledge, hypothecation or set-off in respect of any claim, debt, or
obligation, or to execution, attachment, levy, or similar process, or assignment
by operation of law. Any attempt, voluntary or involuntary, to effect any action
specified in the immediately preceding sentence shall, to the full extent
permitted by law, be null, void and of no effect.
16.    Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the State of New York. Any controversy, dispute or
claim arising out of or relating to this Agreement, or the breach hereof,
including a claim for injunctive relief, or any claim which, in any way arises
out of or relates to, Executive’s employment with the Company or the termination
of said employment, including but not limited to statutory claims for
discrimination, shall be resolved by arbitration in accordance with the then
current rules of the American Arbitration Association respecting employment
disputes except that the parties shall be entitled to engage in all forms of
discovery permitted under the New York Civil Practice Law and Rules (as such
rules may be in effect from time to time). The hearing of any such dispute will
be held in New York, New York, and the losing party shall bear the costs,
expenses and counsel fees of such proceeding. Executive and Company agree for
themselves, their, employees, successors and assigns and their accountants,
attorneys and experts that any arbitration hereunder will be held in complete
confidence and, without the other party’s prior written consent, will not be
disclosed, in whole or in part, to any other person or entity except as may be
required by law. The decision of the arbitrator(s) will be final and binding on
all parties. Executive and the Company expressly consent to the jurisdiction of
any such arbitrator over them.
17.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this Agreement.
18.    Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Signature page follows]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above mentioned.


MYLAN INC.,
by
 
/s/ JoEllen Lyons Dillon
 
Name: JoEllen Lyons Dillon
 
Title: Chair, Compensation Committee of Mylan N.V.
 




 
/s/ Heather Bresch
 
Heather Bresch










